El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Confirmamos [a opinion del Tribunal Superior anulan-do en las circunstancias fácticas del caso de autos un despido por motivos polIticos. La tesis de los demandados recurrentes de que dicho despido es válido por razOn de que el cargo que ocupaba el recurrido Ramos Villanueva -Director para la regiOn de Aguadilla- era de confianza y participaba en la formulación de politica püblica, vulnera las garantIas básicas de nuestra Constitución, la Primera Enmienda de la Constitución federal y su mâs reciente jurisprudencia. Nos explicamos.
I
La ilustrada sala sentenciadora encontró probado que la cesantía de Ramos Villanueva se debió principalmente a su afiliación política. Aplicó entonces la norma establecida por el Tribunal Supremo federal en Branti v. Finkel, 445 U.S. 507 (1980), y determinó que el despido era nulo. Al así hacerlo, actuó correctamente.
En Branti, decisión basada en el derecho fundamental de libertad de asociación (1) el Tribunal federal *516estimó que “si la Primera Enmienda protege a un emple-ado público de despido por lo que ha hablado, también debe protegerlo de separación basada en sus creencias. Bajo esta línea de análisis, a menos que el gobierno pueda demostrar ‘un interés superior’ de importancia vital que requiera que las creencias privadas de la persona coinci-dan con la autoridad nominadora, sus creencias no pueden constituir la razón única para privarlo de continuidad en el empleo”. Pág. 515. Citando a Elrod v. Burns, 427 U.S. 347 (1976), reconoció que la afiliación partidista podía ser “un requisito aceptable para algunos tipos de empleo en el Gobierno”, y por ende concluyó que “si las creencias políticas privadas del empleado interfieren con el descargo de sus deberes públicos, sus derechos de Primera Enmien-da deberán ceder al interés vital del Estado en mantener la eficacia y eficiencia gubernamental . . .”. En virtud de esos razonamientos resolvió:
En resumen, la indagación última no es si la etiqueta de “formulador de normas” o “de confianza” aplica a un puesto en particular, por el contrario, la cuestión es si la autoridad nominadora puede demostrar que la afiliación político-partidista es un requisito apropiado para el desempeño del cargo público envuelto. (Énfasis suplido.) Págs. 517-518.
De los pronunciamientos expuestos es razonable concluir que recae sobre la autoridad nominadora (el gobierno) desfilar prueba demostrativa de que la afiliación política particular del empleado es “requisito apropiado” para el desempeño efectivo del cargo en cuestión, o sea, le corresponde establecer la existencia de intereses gubernamentales que son de importancia y jerarquía superior a los derechos del empleado bajo la Primera Enmienda.
En este aspecto, en el caso de autos, fracasó el Estado. Surge del récord que la autoridad nominadora no presentó prueba alguna demostrativa de que la afiliación política del incumbente de la plaza que ocupaba Ramos Villanueva fuera requisito apropiado para el desempeño efectivo del *517cargo. Por el contrario, la Directora de Personal de la agencia manifestó “no tener conocimiento de que la afilia-ción política del incumbente de la plaza tuviera impacto alguno o en forma alguna fuera esencial al desarrollo de los programas de la agencia”. Su testimonio quedó corro-borado por la prueba del propio Estado en el sentido de que plazas análogas —la de los directores regionales de Guayama y Fajardo— “están clasificadas en el servicio de carrera sin que tal situación haya causado problemas de naturaleza alguna en el desarrollo de los programas del Departamento...”.
Para superar el impacto decisivo negativo de esa realidad, los recurrentes otorgan valor desproporcionado a una carta del 23 de junio de 1973, (2) en la cual el entonces Secretario de Comercio, Sr. Damián Folch, informaba a la Directora de Personal, Sra. Milagros Guzmán, su acción de clasificar la plaza que ostentaba Ramos Villanueva en el “Servicio sin Oposición”. Un análisis detenido de su contenido, a lo sumo, refleja la siguiente visión de su autor: (a) que la persona a ocupar el puesto debería ser de la confianza del Secretario; y (b) que “tendr[í]a que tomar decisiones a iniciativa propia” para implementar la ley, esto es, participaría en cierto modo en la formulación de normas. A menos que por inferencia concluyéramos que la expresión al efecto de que ese funcionario “. . . me representa como Secretario de Comercio, a la vez que *518representa nuestro Gobierno”, engloba, comprende y ex-pone un reclamo de estricta afiliación partidista, no existe ninguna prueba que tienda a favorecer la tesis del Estado. Aun así, según hemos indicado, habría que descartar, sin justificación aparente, el testimonio directo no contradicho de la Directora de Personal en el sentido de que la afiliación política del incumbente no tenía “impacto alguno o en forma alguna [era] esencial al desarrollo de los programas de la agencia”. En otras palabras, el récord es contrario a las siguientes interrogantes: ¿Es necesaria una afiliación política particular para el fiel desempeño de las funciones del cargo? ¿Existen intereses gubernamentales de suficiente peso que justifiquen invadir los derechos constitucionales del incumbente? Repetimos, la evidencia presentada por el Estado sólo permite contestar estas preguntas en la negativa.
II
Aclarados los extremos de la prueba, fácil es advertir que la acción de la autoridad nominadora es una intromisión indebida en el derecho de Ramos Villanueva a no ser discriminado por razón de preferencias o ideas políticas consagrado en nuestra Constitución. Art. II, Secs. 1, 4, 6, 7. (3) No cabe duda de la naturaleza sustancial de ese derecho —fundamental en un sistema de gobierno democrático y corolario de la dignidad, respeto e igualdad ante *519la ley. Aunque no es ilimitado y, en determinadas situa-ciones, puede ceder ante intereses colectivos de superior jerarquía —Hermina González v. Secretario del Trabajo, 107 D.P.R. 667, 675 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 446 (1975); Mari Bras v. Casañas, 96 D.P.R. 15, 21 (1968)— , en las circunstancias del presente caso —y expuesto a un análisis de estricto escrutinio judicial, Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); León Rosario v. Torres, 109 D.P.R. 804 (1980)— ese derecho debe prevalecer.
III
Para ultimar, esta decisión no pasa juicio sobre la validez per se de una clasificación de confianza, (4) ni cuestiona la facultad de la autoridad nominadora, en tales instancias, para prescindir de los servicios de un incum-bente sin previa notificación, formulación de cargos y celebración de vista. Díaz González v. Tribunal Superior, 102 D.P.R. 195, 197 (1974). Tampoco prejuzga la posibili-dad de que en otros casos de despido, atribuibles única-mente a razones políticas, pueda legítimamente detectarse y demostrarse —a satisfacción del Poder Judicial— que el requisito de “afiliación política” está expresamente esta-blecido o implícitamente sumergido e incluido en la clasificación anterior, adoptada mediante acción legisla-tiva; ejecutiva o administrativa al crear un puesto bajo la categoría de confianza.
Nuestra decisión simplemente significa que el diseño constitucional prevaleciente reconoce y permite que, en determinadas circunstancias, pueda válidamente exigirse una particular afiliación político-partidista como *520requisito para obtener o mantener un empleo público. Sin embargo, en virtud de la excelencia que presupone y persigue un sistema de personal basado en el mérito, la continuidad y estabilidad mínimas en el funcionamiento gubernamental —independientemente de quién temporal-mente ostenta el mandato del pueblo— y la madurez y tolerancia democrática a que aspira nuestra Constitución, es razonable concluir que dichos casos constituyen la excepción y no la regla general. El caso de autos cierta-mente no es susceptible de ubicarse en la norma de singularidad contemplada.
Por los fundamentos expuestos, en estricta juridicidad y análisis constitucional, procede sentencia que confirme el dictamen del Tribunal Superior que decreta nulo el despido.
El Juez Asociado Señor Díaz Cruz emitió opinión disidente. El Juez Asociado Señor Irizarry Yunqué no intervino.

 Se extienden a Puerto Rico los derechos fundamentales protegidos por la Constitución federal y las normas jurisprudenciales definitorias de su contenido y alcance. Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980).


 En lo pertinente reza:
“A esa misma fecha incluiré en el Servicio sin Oposición el puesto número 236 del Director Ejecutivo I asignado a la Oficina Regional de Aguadilla. Este puesto, cuyo título funcional es de Director Regional, fue creado 1ro de julio de 1972 y desde entonces ha permanecido en el Servicio por Oposición.
“Esta acción está basada en que el incumbente a nombrarse debe ser una persona de mi entera confianza como Secretario de Comercio. La Oficina Regional de Aguadilla, dada la situación geográfica, en parte, necesita bregar con bastante independencia, toda vez que el Director Regional tendría que tomar decisiones a iniciativa propia con los fines de poder implementar y darle continuidad a la encomienda que por Ley se nos ha dado. En sus funciones él me representa como Secretario de Comercio, a la vez que representa nuestro Gobierno. ”


Todo empleado, aun los empleados de confianza gozan de la protección contra el discrimen por razón de ideas políticas. En Báez Cancel v. Alcalde de Guaynabo, 100 D.P.R. 982, 987 (1972) expresamos:
“La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico prescribe en forma clara que ‘no podrá establecerse discrimen alguno por motivo de raza, color, . . . ideas políticas o religiosas’. La proscripción del discrimen es clara y terminante. Su texto no permite distinción alguna. Quiere decir lo que dice. Que el Estado en ninguna de sus múltiples funciones o servicios puede discriminar contra un ciudadano por el mero hecho de ser éste negro, ateo o por sus ideas políticas. Cualquier otra interpretación enervaría su eficacia. Fortalecerla y no enervarla es nuestro deber, como los principales custodios de la Constitución.”


 Recuérdese que la prueba incontrovertidamente estableció que los direc-tores regionales de Guayama y Fajardo estaban clasificados como funcionarios de carrera, mientras que la clasificación de Ramos Villanueva era de confianza. Lo menos que podemos afirmar es la incongruencia que ello representa en la implementación uniforme y científica de un sistema de méritos de personal.